DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
Figures 1-5 are objected to because they are other than black and white line drawings (see private PAIR Document type “Drawings-other than black and white line drawings” and Doc Code “DRW.NONBW”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “112” (see figure 1).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “205” (see page 13 paragraph [0038] line 1).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
The disclosure is objected to because of the following informalities:
The recitation in page 10 paragraph [0030] line 1 “In some embodiments, the computing devices 102, 104, 106, 180” seems to be improper because it seems to be improperly constructed (see figure 1 and line 8 of the same paragraph); it is suggested to be changed to “In some embodiments, the computing devices 102, 104, 106, 108” (emphasis added)
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baltatu (US 20090074259 A1) in view of Kolk (US 20170102970 A1).
Regarding Claim 1, Baltatu discloses a method for fully-automated contact-less biometric measurement ([0050], “a method for automatically configuring the SVM parameters” [0051], “the present invention relates to a biometric authentication system based on face recognition and comprising two sub-systems: an enrollment or training sub-system responsible for OC-SVM training”) comprising: receiving, by at least one processor (image processing module 3; Fig. 3), a set of image frames produced by one or more biometric sensor devices including at least one digital image capture device (biometric sample image acquisition module 2; Fig. 3; [0054], “a biometric sample image acquisition module 2 responsible for the acquisition of biometric sample images (i.e., face images)”); extracting, by the at least one processor (image processing module 3), a set of patient face images captured by one or more frames of the set of image frames (Fig. 3; [0056], “face detection and extraction module 4”; [0062], “The face detection and extraction module 4 performs face detection on each acquired video frame. This phase is also necessary for rejecting inappropriate frames, i.e. frames that do not contain a what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton.")

Regarding claim 18, Baltatu discloses a system for contact-less biometric measurement ([0050], “a method for automatically configuring the SVM parameters”; [0051], “the present invention relates to a biometric authentication system based on face recognition and comprising two sub-systems: an enrollment or training sub-system responsible for OC-SVM training”) comprising: one or more internet connected devices (biometric sample image acquisition module 2; [0054], “a biometric sample image acquisition module 2 responsible for the acquisition of biometric sample images (i.e., face images)”; [0061], “The live video or images of the user's face can be captured by any video camera, like a common webcam, a digital PDA, a cellular camera”) configured to: produce a stream of image frames produced by one or more biometric sensor devices biometric sample image acquisition module 2; Fig. 3; [0054], “a biometric sample image acquisition module 2 responsible for the acquisition of biometric sample images (i.e., face images)”) including at least one internet capable device ([0061], “The live video or images of the user's face can be captured by any video camera, like a common webcam, a digital PDA, a cellular camera”), and extract frame 
Regarding claims 3 and 11, Baltatu and Kolk disclose claims 1 and 9. Kolk also discloses balancing, by the at least one processor (12), each independent biometric data processing pipeline across a plurality of worker servers (worker processes 58-1, 58-2, 58-3, and 58-4) using a predictive load balancer (Fig. 2; (0053], “The data processor 56 generates (step 112) multiple tasks by splitting up the list of applicable database entries, and the dispatcher 62 places (step 114) each task into the queue 66. Each task contains a desired biometric operation plug-in 34, a function to run, input biometric data, and a database plugin with a list of database entries on which to perform the function” [0054], “At step 116, a worker manager 64 removes a task from the queue 66 and dispatches the task to its associated worker 58 ready (available) to perform a task. The current jobs, if more than one, share queue 66. Each worker 58 is associated with a different one of the cores 54 of the multi-core processor 12. The cores 54 work in parallel, each executing the function associated with the task assigned to its associated worker 58 in accordance with the functionality provided by the associated database and 
Regarding claim 6, modified Baltatu and Kolk disclose claim 1. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to set the time to complete capture of five seconds in duration, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would have been to ensure enough images may be captured from slightly different angles of the user's face, while also ensuring that enough clear, not blurry, images are captured in order to better register the images during the enrollment process. See also KSR above.
Regarding claim 7, Baltatu and Kolk disclose claim 6, Baltatu also discloses wherein the set of image frames comprises the frames of a user selected subset of the one or more videos ([0070], “The images selection module 5 performs an image selection during both enrollment and verification procedures. In particular, based on the output of the face detection and extraction module 4 (all the images that contain a face), the appropriate number of face images are uniformly extracted from the input video sequence, such as no two similar images are chosen for training. The number of images that will be effectively used for enrollment is the dimension of the OC-SVM training set and represents a configurable parameter of the system”; as the user can 
Regarding claims 8, 17 and 19, Baltatu and Kolk disclose claims 1, 9 and 18. Kolk also discloses sharing, by the at least one processor (12), results between each of the one or more independent biometric data measurement pipelines via the shared memory system (Fig. 2 shows how the workers 58-1 to 58-4 can process and share the data that forms the results 68; [0042], “The software 52 provides a job results buffer 68 for each job currently being performed by the multi-core processor 12; all jobs in progress concurrently share the queue 66”); wherein the results comprise one or more of the following: the respective one or more biometric measurements of the respective one or more independent biometric data measurement pipelines; a respective quality measurement of the respective one or more independent biometric data measurement pipelines, and a respective neural biometric data signal of the respective one or more independent biometric data measurement pipelines  (Fig. 2 shows how the workers 58-1 to 58-4 can process and share the data that forms the results 68; [0036], “The hard disk 24 stores data, for example, biometric templates. Each biometric template represents a biometric measurement of an individual enrolled by a biometric system ... Biometric samples correspond to a biometric characteristic of an individual as captured by a biometric system. Examples of biometric samples include, but are not limited to, images of fingerprints, irises, and faces. Techniques for converting biometric samples into biometric templates are known in the art. The biometric templates may be aggregated within a database or data store”; [0042], “The software 52 provides a job results buffer 68 for each job currently being performed by the multi-core processor 12; 
Regarding claim 14, Baltatu and Kolk disclose claim 9, Baltatu also discloses wherein the stream of image frames comprises frames of one or more videos ([0070], “The images selection module 5 performs an image selection during both enrollment and verification procedures. In particular, based on the output of the face detection and extraction module 4 (all the images that contain a face), the appropriate number of face images are uniformly extracted from the input video sequence, such as no two similar images are chosen for training. The number of images that will be effectively used for enrollment is the dimension of the OC-SVM training set and represents a configurable parameter of the system'; as the user can select the number of images used in the enrollment as a configurable parameter, this would constitute a user selected subset of all frames of the video that were recorded). 
Regarding claim 15, Baltatu and Kolk disclose claim 14, Baltatu also discloses wherein the frame data comprises the frames of a user selected segment of the one or more videos ([0070], “The images selection module 5 performs an image selection during both enrollment and verification procedures. In particular, based on the output of the face detection and extraction module 4 (all the images that contain a face), the appropriate number of face images are uniformly extracted from the input video sequence, such as no two similar images are chosen for training. The number of images that will be effectively used for enrollment is the dimension of the OC-SVM training set and represents a configurable parameter of the system'; as the user can 
Regarding claim 16, Baltatu and Kolk disclose claim 15, Baltatu describes capturing at least 50 images during the enrollment process ([0117]). Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to set the time to complete capture of five seconds in duration, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would have been to ensure enough images may be captured from slightly different angles of the user's face, while also ensuring that enough clear, not blurry, images are captured in order to better register the images during the enrollment process. See also KSR above.
Regarding claim 20, Baltatu and Kolk disclose claim 18. Kolk also discloses to display a selected set of the one or more biometric measurements on a screen of the one or more internet connected devices in response to a user selection ([0032), “The multi-core processor 12 is in communication with memory 14 and with an input/output (1/0) interface 16. The 1/0 interface 16 is in communication with one or more 1/0 devices 18, which include, but are not limited to, a mouse, touch pad, keyboard, display screen, touch screen, a speaker, and a microphone'” Fig. 3, step 104 shows a user making a request to perform a desired operation with regards to inputting the biometric sample, while step 122 shows sending the results to the user through the user interface as described in [0053); therefore, any information related to the biometric measurements stored in the database as described in [0036) can be displayed upon command from the user). 
s 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baltatu and Kolk as applied to claims 1 and 9 above, and further in view of Nice (US 20160294825 A1).
Regarding claims 2 and 10, Baltatu and Kolk disclose claims 1 and 9. Baltatu and Kolk don’t explicitly disclose determining, by the at least one processor, a consent status associated with the patient identity indicating whether consent for biometric analysis exists. Nice is in the field of biometric information (Title and Abstract) and teaches determining, by an at least one processor (computer 12), a consent status associated with a patient identity indicating whether consent for biometric analysis exists (Fig. 1; [0036], “This registration process may be initiated automatically, and/or may be contingent upon the consent of the individual 14 or another user (e.g., the computer 12 may present to the individual 14 an offer to generate an individual identity 16 for the individual 14 and/or to associate an identified device 34 with the individual identity 16 of the individual 14, and only proceeding upon receiving from the individual 14 an acceptance of the offer)”). Baltatu, Kolk and Nice are analogous art because they are from the same field of communications. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Baltatu and Kolk the technique disclosed by Nice. The suggestion/motivation for doing so would have been determining a consent status, thereby allowing the individual to retain privacy of their biometric information unless they consent to the use of their biometric information (Nice [0036]). Asking for consent can help the provider storing the biometric information retain legal protection over the storage of said biometric data. See also KSR above.
Allowable Subject Matter
Claims 4-5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Skomra (US 8538775 B2) discloses mobile wireless medication management system.
Berini (US 20160154991 A1) discloses multi-biometric enrollment kiosk including biometric enrollment and verification, face recognition and fingerprint matching systems.
Ivanisov (US 20160364609 A1) discloses apparatuses and methods for iris based biometric recognition.
Finkelstein (US 20170109570 A1) discloses system and method utilizing facial recognition with online (social) network to access casualty health information in an emergency situation.
Giap (US 20170326333 A1) discloses Virtual Reality Medical Application System.
Hanina (US 20190205615 A1) discloses method and apparatus for identification.
Velani (US 20190240113 A1) discloses smart vial interactive medication dosage dispensing system and method.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636